MEMORANDUM OPINION
                                                  No. 04-12-00418-CV

                             IN THE ESTATE OF Sally M. CRAVEN, Deceased

                              From the Probate Court No. 1, Bexar County, Texas
                                        Trial Court No. 2009-PC-3185
                               Honorable Polly Jackson Spencer, Judge Presiding

PER CURIAM

Sitting:             Karen Angelini, Justice
                     Sandee Bryan Marion, Justice
                     Phylis J. Speedlin, Justice

Delivered and Filed: August 22, 2012

DISMISSED

           Stating that they have fully settled all disputes between them, the parties have filed a joint

motion to dismiss their respective appeals. 1 We grant the motion and dismiss the appeals. See

TEX. R. APP. P. 42.1(a).


                                                                    PER CURIAM




1
    Both parties filed notices of appeal indicating their desire to appeal the trial court’s judgment.